Case 1:20-cv-22463-FAM Document 110 Entered on FLSD Docket 08/16/2021 Page 1 of 1



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                Case Number: 20-22463-CIV-MORENO

    ASHLEY HODSON,

                   Plaintiff,
    VS.


    MSC CRUISES, S.A.,

                   Defendant.

  -------------'--------/
    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT AS TO
     COUNTS I, II, IV, V AND DENYING THE MOTION AS TO COUNTS III AND VI.

          THE MATTER was referred to the Honorable Jonathan Goodman, United States
   Magistrate Judge, for a Report and Recommendation on Defendant's Motion for Summary
  Judgment, filed on December 28, 2020.               The Magistrate Judge filed a Report and
   Recommendation (D.E. 107) on August 2, 2021. The Court has reviewed the entire file and
   record. The Court has made a de nova review of the issues presented in the Magistrate Judge's
   Report and Recommendation. The Court notes that no objections have been filed and the time for
   doing so has passed. Being otherwise fully advised in the premises, it is
          ADJUDGED that Magistrate Judge Goodman's Report and Recommendation is
   AFFIRMED and ADOPTED. Accordingly, it is
          ADJUDGED that Defendant's Motion for Summary Judgment is granted as to Counts I,
   II, IV, and V and denied as to Counts III and VI. It is further              ~

          DONE AND ORDERED in Chambers at Miami, Florida                       of August 2021.
                                                                     ~~:;;,.




   Copies furnished to:
   United States Magistrate Judge Jonathan Goodman
   Counsel of Record
